ICJ_048_NorthernCameroons_CMR_GBR_1962-07-10_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 10 JUILLET 1962

1962

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED KINGDOM)

ORDER OF 10 JULY 1962
La présente ordonnance doit être citée comme suit:

« Affaire du Cameroun septentrional
(Cameroun c. Royaume-Uni),
Ordonnance du ro juillet 1962: C. I. J. Recueil 1962, p. 148. »

This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 10 July 1962: I.C.]. Reports 1962, p. 148.”

 

N° de vente: 2 61
Sales number

 

 
148

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1962

1962
Le ro juillet
Rôle général
n° 48

10 juillet 1962

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE

Présents: M. Winiarsk1, Président: M. ALFARO, Vice-Président ;
MM. BASDEVANT, MORENO QUINTANA, WELLINGTON
Koo, sir Percy SPENDER, sir Gerald FITZMAURICE,
MM. Tanaka, BUSTAMANTE Y RIVERO, JESSUP,
MOoRELLI, Juges; M. GARNIER-COIGNET, Greffier.

La Cour internationale de Justice,

ainsi composée,
après délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l'article 37 du Règlement
de la Cour,

Rend l'ordonnance suivante :

Vu l'ordonnance du 25 avril 1962 reportant au 17 juillet 1962 la
date d'expiration du délai pour le dépôt du contre-mémoire du
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord;

Considérant que, par lettre du 21 juin 1962, l'agent du Gouver-
nement du Royaume-Uni a demandé que l’expiration de ce délai
soit reportée au 14 août 1962; |

Considérant que, par lettre du 26 juin 1962, l'agent du Gouverne-
ment de la République fédérale du Cameroun a été informé de
cette demande et invité à faire connaître les vues de son Gouverne-
ment à cet égard;

4
149 CAMEROUN SEPTENTRIONAL (ORD. DU I0 VII 62)

Considérant que, par lettre du 5 juillet 1962, l'agent de la Répu-
blique fédérale du Cameroun a fait savoir que son Gouvernement
«a admis le principe de la prorogation demandée »,

La Cour

reporte au 14 août 1962 la date d'expiration du délai pour le
dépôt du contre-mémoire du Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le dix juillet mil neuf cent soixante-
deux, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de la République fédérale du Cameroun et au Gou-
vernement du Royaume-Uni de Grande-Bretagne et d'Irlande du
Nord.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.
